Title: To James Madison from Jean Francois Etienne Delaroque, 15 November 1816
From: Delaroque, Jean Francois Etienne
To: Madison, James



Monsieur le président

Jean François Etienne de Laroque, a l’honneur dAppeler á votre Excellence, que N’Etant aux Etats unis qu’En passant Pour S’en Retourner En France Sa patrie, N’ayant ni Etat ni Profession Sans fortune N’ayant Ete toute Sa vie que Militair d’ailleurs Sans domicile dans cette Ville, S’Est vu malgré toute Exemption porté sur le livre de taxes d’impots 
Le Soussigné Nayant jamais Eu Connaissance quil Soit taxé fort arbitrairem. Et auparavant jamais prévu qu’un Etranger Sans domicile fut taxé en la Somme de Vingt deux dolars, par la Forte Raison, que le Soussigné avoit loué une chambre et un cabinet à tant par mois.
Ne Connaissant ni la langue Angloise ni les lois du pays le Soussigné ne pouvoit faire  une declaration, par la Raison qu’il ne Supposait pas qu’un Etranger Sans domicile fut Sujet a payer une immense imposition
M. le Maire de la Ville à qui le Soussigné fit faire Sa Declaration  les Membres de la Corporation ont  et taxer  M. Le collecteur qui S’obstinait  me faire payer cette taxe aussi arbitraire qu’in
N’ayant absolument aucun Moyen à payer  que celui de Vendre Mes effets, Le Soussigné Supplie votre Excellence d’ordonner, qu’il Soit Rayé des  des impositions  il attend cette justice de Son Excellence  Je Suis avec Respect Monsieur le président votre très humble et très ob. Serviteur

De Laroque

